UNPUBLISHED

                       UNITED STATES COURT OF APPEALS
                           FOR THE FOURTH CIRCUIT


                                      No. 18-2052


DARLENE R. NAYLOR,

                    Plaintiff - Appellant,

             v.

SOUTH CAROLINA DEPARTMENT OF HEALTH AND ENVIRONMENTAL
CONTROL,

                    Defendant - Appellee.



Appeal from the United States District Court for the District of South Carolina, at
Columbia. Donald C. Coggins, Jr., District Judge. (3:16-cv-04018-DCC)


Submitted: January 17, 2019                                       Decided: January 22, 2019


Before WILKINSON and DUNCAN, Circuit Judges, and HAMILTON, Senior Circuit
Judge.


Affirmed by unpublished per curiam opinion.


Darlene R. Naylor, Appellant Pro Se. Kenneth A. Davis, BOYKIN & DAVIS, LLC,
Columbia, South Carolina, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

       Darlene R. Naylor appeals the district court’s order adopting in part the magistrate

judge’s recommendation to grant summary judgment in favor of the South Carolina

Department of Health and Environmental Control on Naylor’s race discrimination and

retaliation claims, brought pursuant to Title VII of the Civil Rights Act of 1964, 42

U.S.C.A. §§ 2000e to 2000e-17 (West 2012 & Supp. 2018). We have reviewed the

record and find no reversible error. Accordingly, we affirm the district court’s order. See

Naylor v. S.C. Dep’t of Health & Envtl. Control, No. 3:16-cv-04018-DCC (D.S.C.

Aug. 9, 2018). We dispense with oral argument because the facts and legal contentions

are adequately presented in the materials before this court and argument would not aid

the decisional process.

                                                                              AFFIRMED




                                            2